—Appeal by the defendant from a judgment of the County Court, Dutchess County (Marlow, J.), rendered September 14, 1994, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he is entitled to withdraw his plea of guilty because it was improperly conditioned upon a waiver of his constitutional right to a speedy trial (see, CPL 30.20; People v Blakley, 34 NY2d 311). However, the defendant failed to raise this contention by motion to vacate or in any other manner prior to this appeal. Therefore, this contention is unpreserved for appellate review (see, People v Pellegrino, 60 NY2d 636). Mangano, P. J., Miller, Santucci and Hart, JJ., concur.